Citation Nr: 0608448	
Decision Date: 03/23/06    Archive Date: 04/04/06	

DOCKET NO.  03-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1975 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO decision that denied the 
veteran's claim of entitlement to service connection for 
hepatitis C on the merits, without consideration of whether 
new and material evidence had been received to reopen the 
claim.  Evidence of record discloses the RO previously had 
denied a claim of entitlement to service connection for 
hepatitis in a June 1999 rating decision.  The Board is 
required to consider the issue of finality prior to any 
consideration on the merits of the claim.  38 U.S.C.A. 
§§ 7104 (b), 5108 (West 2002); see also Barnett v. Brown, 8 
Vet. App. 1 (1995).  In an August 2004 Board decision, it was 
determined that new and material evidence had been received 
and the claim of entitlement to service connection for 
hepatitis C was reopened.  

In April 2004 the veteran appeared at the Cleveland RO and 
testified at a video conference hearing conducted by a 
Veterans Law Judge sitting in Washington, D.C.  A transcript 
of the hearing proceedings has been associated with the 
claims file.


REMAND

As noted above, the veteran gave testimony with regard to the 
issue on appeal at a video conference hearing conducted by a 
Veterans Law Judge sitting in Washington, D.C., in April 
2004.  In a February 8, 2006, communication, the veteran was 
informed that the judge who conducted the aforementioned 
hearing was no longer employed at the Board.  The veteran was 
informed that although there was a complete transcript of the 
hearing proceedings of record and the Board was able to make 
a decision on the appellate record as it stood, he had the 
right to another Board hearing.  He was asked to indicate 
whether he wanted such a hearing and, if so, what type of 
hearing.  On March 2, 2006, he indicated that he wanted to 
attend a video conference hearing before another judge at the 
RO.  

A hearing on appeal will be granted if an appellant, a 
veteran, or their representative, expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2005).  In view of the 
veteran's request for another hearing, and in order to ensure 
full compliance with due process requirements, another 
hearing must be scheduled.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 20.700, 20.703, 20.704, (2005).  

Accordingly, the case is REMANDED for the following:  

Schedule the veteran for a hearing via 
video conference before a Veterans Law 
Judge at the RO.  38 U.S.C.A. § 7107.  A 
copy of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind 30-
day advanced notice requirements 
specified at 38 C.F.R. § 19.76 (2005).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

